— Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County, imposed January 16, 1980, upon his adjudication as a youthful offender, after his plea of guilty, the sentence being an indeterminate prison term with a maximum of four years. Sentence reversed, on the law, and matter remanded to the Supreme Court, Richmond County, for resentencing. As the People concede, the probation report inaccurately reported defendant’s prior legal history. It cannot be stated that this misinformation did not affect the sentencing court’s judgment as to what sentence to impose. Accordingly, an accurate probation report must be prepared before a proper sentence may be imposed. Gulotta, J. P., Cohalan, Hargett and O’Connor, JJ., concur.